EXHIBIT 10.1
SETTLEMENT AGREEMENT
     WHEREAS, BP Prudhoe Bay Royalty Trust (the “Trust”) is a statutory trust
under the Delaware Statutory Trust Act, having The Bank of New York Mellon,
formerly known as The Bank of New York, as Trustee (the “Trustee”) under the BP
Prudhoe Bay Royalty Trust Agreement (the “Trust Agreement”), dated February 28,
1989, by and among (a) BP Exploration (Alaska) Inc. (“BPXA”), (b) The Standard
Oil Company (“SOC”), (c) the Trustee and (d) The Bank of New York (Delaware),
now known as BNY Mellon Trust of Delaware, as Co-Trustee (the “Co-Trustee”);
     WHEREAS, BPXA and/or SOC are parties to the following agreements (together,
the “Agreements”):
          (a) Overriding Royalty Conveyance, between BPXA and SOC, dated
February 27, 1989; and
          (b) Trust Conveyance, between SOC and the Trust, dated February 28,
1989; and
          (c) Support Agreement, between BPXA, SOC, BP p.l.c. and the Trust,
dated February 28, 1989; and
     WHEREAS, BPXA and SOC are subsidiaries of BP p.l.c.; and
     WHEREAS, pursuant to the Trust Conveyance, the Trust holds a Royalty
Interest, as defined in Section 2.1 of the Overriding Royalty Conveyance, in
production from certain oil fields located in Prudhoe Bay, Alaska, that are
operated by BPXA; and
     WHEREAS, pursuant to Section 3.01 of the Trust Agreement, the Royalty
Interest of the Trust is divided into Units; and
     WHEREAS, Unit Holders are the owners of one or more Units of the Trust as
defined in Section 1.35 of the Trust Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, BPXA and SOC, in the Agreements, have undertaken certain
obligations to the Trust; and
     WHEREAS, on August 7, 2006, BPXA announced a temporary shutdown of the
Prudhoe Bay oil field following oil spills on March 2, 2006 and August 6, 2006;
and
     WHEREAS, Section 6.01 of the Trust Agreement provides that the Trustee “is
authorized to and shall take such actions as in its judgment are necessary,
desirable or advisable to achieve the purposes of the Trust, including . . . the
taking of appropriate action to enforce the terms” of the Agreements; and
     WHEREAS, the Trustee has undertaken an investigation to determine whether
the Trust should take any action pursuant to Section 6.01 of the Trust
Agreement; and
     WHEREAS, the Trustee and BP p.l.c. and its subsidiaries have entered into
five tolling agreements (“Tolling Agreement Number 1,” “Tolling Agreement Number
2,” “Tolling Agreement Number 3,” “Tolling Agreement Number 4” and “Tolling
Agreement Number 5”), dated May 16, 2007, September 18, 2007, March 13, 2008,
September 12, 2008, and March 16, 2009, respectively, to toll statutes of
limitations while the Trustee conducted its investigation; and
     WHEREAS, BPXA has cooperated with the Trustee’s investigation by, among
other things, producing documents and information requested by the Trustee; and
     WHEREAS, pursuant to Section 6.08 of the Trust Agreement, the Trustee “is
authorized to . . . settle by arbitration or otherwise, any claim of . . . the
Trustee, the Trust or the Trust Estate, to waive or release rights of any kind
and to pay or satisfy any debt, tax or claim upon any evidence by it deemed
sufficient, without the joinder or consent of any Unit Holder;” and

- 2 -



--------------------------------------------------------------------------------



 



     WHEREAS, in two actions brought on behalf of Unit Holders against BPXA, the
courts have held that the claims asserted in those actions can be prosecuted
only by the Trust, not by individual Unit Holders; and
     WHEREAS, the Trustee and BPXA now wish to compromise any claims that the
Trust and its past, present, and future Unit Holders may have relating to
conduct by BPXA that may have resulted in a reduction of the royalty payments
received by the Trust in 2006, 2007, and 2008;
     NOW, THEREFORE, IT IS HEREBY AGREED by and between the Trustee, the
Co-Trustee and BPXA, for good and valuable consideration, as follows:
     1. Settlement Amount
          (a) The Settlement Amount is $29,469,080.92.
          (b) BPXA shall pay the Settlement Amount to the Trust in accordance
with Paragraph 4 below.
     2. Release
          (a) Subject to the provisions of Paragraphs 2(b) and 2(c) below, and
effective upon the receipt by the Trust, pursuant to Paragraph 4(b) below, of
the Settlement Plus Interest Amount (as defined in Paragraph 4(b) below), the
Trustee and the C o-Trustee, on behalf of the Trust and all past, present, and
future Unit Holders, hereby release and discharge BPXA and its divisions,
subdivisions, subsidiaries, affiliates, predecessors, successors, and parents,
including, without limitation, BP p.l.c., BP America Inc. and SOC, as well as
all present or former officers, directors, trustees, agents, representatives,
employees and all other persons or entities acting or purporting to act on their
behalf, of and from any and all claims, demands, rights, liabilities and causes
of action of every nature and description whatsoever, known or unknown,
suspected or unsuspected, contingent or absolute, matured or unmatured, whether
or not concealed or hidden,

- 3 -



--------------------------------------------------------------------------------



 



that have been asserted or that could have been asserted on behalf of the Trust
and its past, present, and future Unit Holders against BPXA and its divisions,
subdivisions, subsidiaries, affiliates, predecessors, successors, and parents,
including, without limitation, BP p.l.c., BP America Inc. and SOC, as well as
all present or former officers, directors, trustees, agents, representatives,
employees and all other persons or entities acting or purporting to act on their
behalf, arising out of, based upon or related in any way to any conduct by BPXA
that may have resulted in a reduction of the royalty payments received by the
Trust in 2006, 2007, and 2008.
          (b) This Release is not intended to, and does not, release any claims,
demands, rights, liabilities or causes of action arising out of, based upon or
related in any way to any conduct by BPXA to the extent that such conduct may
result or has resulted in damage to the Trust in 2009 or any subsequent year,
including a reduction of the royalty payments received or to be received by the
Trust in 2009 or any subsequent year (“Preserved Claims,” or, in the singular, a
“Preserved Claim”). No Preserved Claim is released by this Settlement Agreement.
          (c) If the Trust commences an action arising out of, based upon or
related in any way to royalties received or to be received in 2009 or any
subsequent year, BPXA shall not assert a defense of release, res judicata,
collateral estoppel, “splitting a cause of action” or any similar defense based
on the terms of this Settlement Agreement (including the release provided
herein).
     3. Judicial Approval
     The Trustee shall apply to the Court of Chancery of the State of Delaware
(the “Delaware Chancery Court”) for an order approving the Settlement Agreement.
The Trustee shall give notice of the application to all Unit Holders of record
as of each quarterly distribution date after August 7, 2006, in the form and in
the manner approved by the Delaware Chancery Court. BPXA shall be solely
responsible for, and shall advance to the Trustee, the expenses of the

- 4 -



--------------------------------------------------------------------------------



 



provision of notice. The Trustee shall submit to the Delaware Chancery Court a
proposed order that includes a judicial release consistent with the terms of
Paragraph 2(a) and (b) above.
     4. Timing of Payment
          (a) BPXA shall pay the Settlement Amount by making an electronic funds
transfer into an agreed-upon, interest-bearing escrow account with an escrow
agent agreed to by the parties (the “Escrow Agent”) within 10 business days of
either (i) the execution of this Settlement Agreement or (ii) receipt of the
relevant escrow account details necessary to facilitate payment, whichever
occurs later in time. The parties hereto shall agree to the terms of an escrow
agreement with the Escrow Agent. BPXA shall be solely responsible for, and shall
advance to the Trustee, the expenses of the Escrow Agent, including expenses in
connection with preparation of the escrow agreement.
          (b) The Settlement Amount plus the interest that accrues on the
Settlement Amount while it is deposited in the escrow account (the “Settlement
Plus Interest Amount”) shall be released to the Trust by the Escrow Agent upon
the later to occur of the following events (both of which must occur before the
Settlement Plus Interest Amount is released):
               (i) the Delaware Chancery Court enters an order approving this
Settlement Agreement in accordance with Paragraph 3 above, and such order
becomes final (a) after any appeal(s) or (b) upon the expiration of time to
appeal; and
               (ii) (A) the order dismissing the complaint in Diana Allen Life
Ins. Trust v. BP p.l.c., BP Exploration (Alaska), Inc., and The Standard Oil
Co., No. 08-2045-CV (S.D.N.Y.) (“Diana Allen”), becomes final after appeal or
upon the expiration of time for any further appellate proceedings, or (B) the
Diana Allen litigation is resolved by settlement.
     BPXA may waive the condition set forth in Paragraph 4(b)(ii) above in its
sole and unfettered discretion.

- 5 -



--------------------------------------------------------------------------------



 



          (c) The Trustee shall distribute the Settlement Plus Interest Amount
to Unit Holders as part of a regular quarterly distribution by the Trust
pursuant to Section 4.02 of the Trust Agreement.
     5. Effect of Disapproval of Settlement or Reversal of Order Dismissing the
Diana Allen Complaint
     In the event that (a) the Delaware Chancery Court, in connection with the
Trustee’s application to be made pursuant to Paragraph 3 above, makes a ruling
that, for any reason, does not approve this Settlement Agreement or (b) the
order dismissing the complaint in Diana Allen is reversed or vacated on appeal
and BPXA does not waive the condition set forth in Paragraph 4(b)(ii), then the
Escrow Agent shall refund the Settlement Plus Interest Amount to BPXA within 10
business days, and the terms of this Settlement Agreement shall have no further
force and effect with respect to the Parties except as specifically provided
herein.
     6. Tolling Agreement
          (a) Any statute of limitations applicable to any Preserved Claim,
whether arising in contract or tort or otherwise, has been tolled by Tolling
Agreement Numbers 1, 2, 3, 4 and 5 for the period beginning on March 20, 2007
and ending at 11:59 p.m. on September 20, 2009, and shall continue to be tolled
for an additional period ending at 11:59 p.m. on December 31, 2010. The Tolling
Agreement set forth in this paragraph shall be in effect during the pendency of
the proceedings in the Delaware Chancery Court referred to in paragraph 3 above,
and shall survive any termination or rescission of this Settlement Agreement.
          (b) While this Tolling Agreement remains in effect, BPXA shall
cooperate, in the manner described below, with any investigation that the
Trustee may conduct into any Preserved Claim. BPXA shall cooperate with such
investigation by complying with reasonable requests by the Trustee for documents
and access to BPXA personnel. BPXA will reimburse the Trustee for the Trustee’s
reasonable fees and expenses, including attorneys’ fees, incurred in conducting
such investigation.

- 6 -



--------------------------------------------------------------------------------



 



     7. Fees and Expenses
     In addition to the Settlement Amount in Paragraph 1(a) above, BPXA shall
pay the Trustee its reasonable attorneys’ fees and expenses, including internal
expenses and expert fees, incurred in its investigation of the claims that are
the subject of this Settlement Agreement, in responding to subpoenae issued in
Diana Allen and in the action captioned In re BP Prudhoe Bay Royalty Trust
Litigation (W.D. Wash.), in defending the action captioned Goldman v. BP P.L.C.,
et al., 3:06-CV-00260 (D. Alaska), and in seeking an order from the Delaware
Chancery Court approving this Settlement Agreement in accordance with the
provisions in Paragraphs 3 and 4 above, including any appeals from such order.
BPXA shall pay such fees and expenses within 10 business days after the later of
(a) the occurrence of the event described in Paragraph 4(b)(i) above and (b) the
occurrence of the event described in Paragraph 4(b)(ii) or BPXA’s waiver of the
condition of such occurrence.
     8. Choice of Law
     This Settlement Agreement shall be interpreted, construed and enforced in
accordance with the substantive laws of the State of New York, without regard to
principles of conflicts of law.
     9. Choice of Forum
     Any action concerning the implementation, performance, breach,
interpretation, enforcement and/or termination of this Settlement Agreement
shall be brought in the federal or state court sitting in New York County, New
York. The parties hereto hereby submit to the jurisdiction of said courts for
the purposes set forth in this paragraph, and waive any objections

- 7 -



--------------------------------------------------------------------------------



 



to personal jurisdiction, venue and the convenience of the forum. The parties
designate the following as their agents to receive service of a summons and
complaint in any such action:

          The Trustee:   Kenneth A. Caruso, Esq.     Bracewell & Giuliani, LLP  
  1177 Avenue of the Americas     New York, NY 10036
 
  Telephone:   212-508-6100
 
  Fax:   212-508-6101
 
  Email:   kenneth.caruso@bgllp.com
 
        BPXA:   Richard C. Pepperman, II, Esq.     Sullivan & Cromwell LLP    
125 Broad Street     New York, NY 10004
 
  Telephone:   212-558-4000
 
  Fax:   212-558-3358
 
  Email:   peppermanr@sullcrom.com

     10. Notices
     Any notice relating to this Settlement Agreement shall be given in writing,
by mail, fax or email, to the following:

          To the Trustee:   Ming Ryan     Vice President     The Bank of New
York Mellon     101 Barclay Street, 8W Floor     New York, NY 10286
 
  Telephone:   212-815-4813
 
  Fax:   212-815-5704
 
  Email:   ming.ryan@bnymellon.com
 
       
with a copy to:
       
 
            Kenneth A. Caruso, Esq.     Bracewell & Giuliani, LLP     1177
Avenue of the Americas     New York, NY 10036
 
  Telephone:   212-508-6100
 
  Fax:   212-508-6101
 
  Email:   kenneth.caruso@bgllp.com

- 8 -



--------------------------------------------------------------------------------



 



         
To BPXA:
            Michael L. Homeyer     BP America Inc.     P. O. Box 3092    
Houston, Texas 77253
 
  Telephone:   281-366-3772
 
  Fax:   281-366-5901
 
  Email:   michael.homeyer@bp.com
 
       
with a copy to:
       
 
            Richard C. Pepperman, II, Esq.     Sullivan & Cromwell LLP     125
Broad Street     New York, NY 10004
 
  Telephone:   212-558-4000
 
  Fax:   212-558-3358
 
  Email:   peppermanr@sullcrom.com

     11. Entire Agreement
     This Settlement Agreement contains the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and negotiations relating to the subject matter hereof.
     12. No Oral Amendment, Modification or Waiver
     This Settlement Agreement may not be amended or modified, and its terms may
not be waived, except by a written instrument executed by all parties hereto.
     13. Binding Effect
     This Settlement Agreement shall be binding on and inure to the benefit of
the successors, assigns and legal representatives of all parties.
     14. Execution in Counterparts
     This Settlement Agreement may be executed in counterparts, each of which
shall be considered one and the same agreement.

Dated:   New York, New York
May 8, 2009

- 9 -



--------------------------------------------------------------------------------



 



        BP EXPLORATION (ALASKA), INC.
    By:   /s/ Richard C. Pepperman II       Richard C. Pepperman II      
Counsel for BPXA     

          THE BANK OF NEW YORK MELLON, as Trustee
      By:   /s/ Ming Ryan         Ming Ryan        Vice President     

          BNY MELLON TRUST OF DELAWARE, as Co-Trustee
      By:   /s/ James Amgagis         James Ambagis        Assistant Vice
President     



- 10 -